595 F.2d 1119
Patsy GOSS, Plaintiff-Appellee,v.SAN JACINTO JUNIOR COLLEGE, etc., et al.,Defendants-Appellants.
No. 76-3723.
United States Court of Appeals,Fifth Circuit.
June 28, 1979.

B. Jeff Crane, Jr., Houston, Tex., Stanley D. Baskin, Pasadena, Tex., for defendants-appellants.
Larry Watts, Houston, Tex., David Rubin, Ellen Faith Hanna, Stephen J. Pollak, Richard M. Sharp, Washington, D. C., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Texas.
ON PETITION FOR REHEARING
Before INGRAHAM, GEE and FAY, Circuit Judges.
PER CURIAM:


1
We grant the appellants' petition for rehearing of the court's order of April 13, 1979, 5th Cir., 593 F.2d 23.


2
It is accordingly ORDERED that such order be and is hereby VACATED.


3
It is further ORDERED that the opinion of January 16, 1979, 5th Cir., 588 F.2d 96, be and is hereby modified by striking therefrom the following two sentences appearing in 588 F.2d at 100:


4
Attorney's fees were not awarded by the district court.  Mrs. Goss' counsel neither sought attorney's fees at the close of the trial nor filed notice of cross-appeal to preserve the issue.


5
We further ORDER that the district court, upon remand, award appellee a reasonable attorney's fee for services rendered by appellate counsel, unless unusual circumstances would render such an award unjust.  See Morrow v. Dillard, 580 F.2d 1284, 1300 (5th Cir. 1978).


6
In all other respects, appellants' petition for rehearing is DENIED.